People v Osorio-Rivera (2021 NY Slip Op 01069)





People v Osorio-Rivera


2021 NY Slip Op 01069


Decided on February 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY
PAUL WOOTEN, JJ.


2015-08172

[*1]The People of the State of New York, respondent,
vEdgardo Osorio-Rivera, appellant. (S.C.I. No. 15-00216)


Marshall L. Goldstein, Brewster, NY, for appellant.
Miriam E. Rocah, District Attorney, White Plains, NY (William C. Milaccio of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Susan M. Capeci, J.), rendered July 13, 2015, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowingly, voluntarily, and intelligently entered is unpreserved for appellate review, as the defendant did not move to withdraw the plea or otherwise object to it prior to sentencing (see CPL 470.05[2]; People v Murray, 186 AD3d 625). In any event, the record demonstrates that the defendant's plea of guilty was knowingly, voluntarily, and intelligently entered (see People v Strongminton, 169 AD3d 723; People v Bryant, 159 AD3d 715, 716).
DILLON, J.P., LASALLE, CONNOLLY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court